Citation Nr: 1822217	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 327A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Among other things, service connection for residuals of a TBI and for tinnitus was denied therein.  The Veteran appealed these determinations.  Review of his claims file shows that additional development is required.  As such, this matter is REMANDED.  


REMAND

VA has a duty to assist claimants.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  It includes making as many requests as necessary to obtain records in government custody, unless it is determined that they do not exist or that further requests would be futile.  38 U.S.C. § 5103A(b)(3) (2012); 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA treatment records are considered to be in government custody.  The Veteran's records dated into July or August 2016, depending on the facility, are available.  They convey that he receives ongoing care relevant to TBI residuals and tinnitus.  It follows that there may be outstanding relevant VA treatment records dated after July and August 2016.  A request or requests for them must be made.

Additionally, the duty to assist includes providing a medical examination and/or opinion when there is evidence of a current disability or at least symptoms thereof, evidence of an event, injury, or disease during service or manifestation of a disease during its presumptive period thereafter, an indication of a nexus between the aforementioned, and insufficient medical evidence for adjudication.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication of a nexus threshold.  McLendon, 20 Vet. App. at 79.  Here, there is no VA medical examination or opinion concerning TBI residuals.
The requirements are met, however.  So, arrangements must be made in this regard.  Specifically, service treatment records are silent with respect to a TBI.  Yet, service connection was granted for posttraumatic stress disorder (PTSD) based on the Veteran's reports of being knocked over, with possible loss of consciousness, and dazed from two sequential car bombs while deployed overseas in 2005.  VA treatment records dated within the first few years after his discharge include a diagnosis of a mild concussion with no residuals as a result of this event, finding that his cognitive impairment was inconsistent with a TBI.  His other symptoms, to include headaches and tinnitus, were addressed separately.  However, more recent VA treatment records contain diagnoses of mTBI and mild TBI.  

While many of these diagnoses are followed by the caveat that they were "by personal history" and some doubt was cast on them in July 2016, the Veteran has been seen by the TBI clinic and had a TBI IRCR plan of care.  Chronic post-concussive headaches and tinnitus also have been diagnosed.  The Veteran has reported that his tinnitus was intermittent after the aforementioned in-service event, but also that it onset at some point between 2001 and 2006 as well as around 2009.  Service treatment records show that he complained of headaches and ringing in the ears upon return from his 2005 deployment, though he denied both after returning from being deployed in 2008.  Finally, a September 2011 VA medical examination concluded that his tinnitus was most likely associated with his normal hearing but that referral to a TBI clinician was needed to determine its etiology.

The Veteran's history, in sum, is complex.  That he suffered an in-service event is conceded by the Board at this time.  Some uncertainty exists about whether or not he suffers from any residuals, whether cognitive impairment, headaches, tinnitus, or some other symptom/condition, as a result.  Clarifying medical evidence is needed in this regard.  Further, whether tinnitus has an etiology to the Veteran's service other than via the above referenced in-service event must be addressed.  This included via his conceded loud noise exposure and otherwise.  An appropriate clinician or appropriate clinicians, TBI or not, shall be selected to accomplish the above.  While a VA medical examination complete with opinion clearly is needed to do so for a TBI, whether an examination as opposed to simply an opinion is needed for tinnitus is left to the clinician's discretion.
Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records concerning the Veteran dated from July or August 2016, depending on the facility (please note his treatment at several VAMCs), to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.  

2.  Then arrange for an appropriate clinician or appropriate clinicians to review the claims file.  Whether an examination, to include interview of the Veteran and performance of relevant tests, is needed for tinnitus is left to the clinician's discretion.  Such an examination shall be completed with respect to a TBI.  Opinions next shall be provided regarding the following questions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has cognitive impairment, headaches, tinnitus, or any other symptoms/conditions as a residual of his conceded in-service TBI?

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is otherwise related to his service, to include his conceded loud noise exposure?

A reasoned explanation shall be provided to support each opinion.  Consideration thus should be given to all relevant medical and lay (non-medical) evidence as it relates to applicable medical principles.  Do not rely solely on a lack of supporting documentation in service treatment records or post-service treatment records.  A copy of, or at least a citation to, any medical literature discussed also shall be provided.  Finally, a report of the aforementioned shall be placed in the claims file.

3.  Lastly, readjudicate this appeal.  If the determination made on either issue is unfavorable to him, issue a supplemental statement of the case (SSOC), provide a copy to him and his representative, and allow them time to respond before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

